Citation Nr: 1809911	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for pseudofolliculitis barbae.

(The issue of entitlement to an annual clothing allowance will be considered in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted an increased rating of 30 percent for pseudofolliculitis barbae, effective December 8, 2011.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board remanded this case for additional development in December 2015.  The case is now returned for appellate review.

The Veteran submitted a January 2017 examination report that was not reviewed by the RO, but also submitted a waiver of Agency of Original Jurisdiction review.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  Effective prior to January 24, 2017, the Veteran's pseudofolliculitis barbae was noted as covering 20 to 40 percent of the exposed area on the examination findings; involved two of the characteristics of disfigurement in that the scarring measured 2 cm (i.e., at least 0.6 cm) in width and involving depressed "pitted" areas; and even though the Veteran used constantly or near constantly clindamycin 1% and tretinoin 0.5%, these were not described as systemic therapy such as corticosteroids or other immunosuppressive drugs.  

2.  Effective January 24, 2017, more than 40 percent of the exposed area of the Veteran's face and neck was affected by the pseudofolliculitis barbae.  


CONCLUSIONS OF LAW

1.  Effective prior to January 24, 2017, the criteria for a rating higher than 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

2.  Effective January 24, 2017, the criteria for a 60 percent rating, but no higher, for pseudofolliculitis have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in January 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  VA also has provided him a VA examination addressing his pseudofolliculitis barbae in March 2012.  In addition, the Veteran submitted Disability Benefits Questionnaires dated in September 2014, January 2015, and January 2017.  

Following the Board remand, VA examinations were provided in March 2016 and November 2016.  The Veteran submitted a statement in March 2016 that the examiner who provided the examination in March 2016 did not seem qualified to perform the examination.  Specifically, the Veteran stated that the doctor did not understand why she was there and got on the phone for assistance.  When the adequacy of the examination is challenged the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. 
 § 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no indication that the clinician who performed the examination in March 2016 was not qualified to perform the examination.  The Board also finds that the VA examination was thorough and adequate for adjudication purposes.  While the examination of the Veteran's pseudofolliculitis barbae did not include an unretouched, colored photo, the examination findings were sufficient to ascertain the full disability picture with respect to the pseudofolliculitis barbae.  The examination reports are adequate to decide the issues addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).   No further examination is warranted.  Also, given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141. 

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

The Veteran's pseudofolliculitis barbae is rated by analogy as dermatitis or eczema, as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  

Under Diagnostic Code 7806, a 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran underwent a VA skin examination in March 2012, which noted that the Veteran had a beard and small cysts and pits on either side of the face.  A photograph was included with the examination report.  The examiner determined that the Veteran had infections of the skin, which covered 20 to 40 percent of the exposed area.  The RO assigned a 30 percent rating for the Veteran's service-connected pseudofolliculitis based on this finding.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (for dermatitis or eczema).

A September 2014 Disability Benefits Questionnaire (DBQ) notes that the Veteran had scars of undetermined etiology.  It was noted that he had a history of scars on the face, cysts, and pseudofolliculitis barbae.  The examining clinician did not measure the scars but noted that they were depressed scars and had an abnormal texture.  The report notes that none of the scars resulted in disfigurement of the head, face, or neck; although the report also notes that the Veteran had depressed scars and abnormal skin texture (though the area was not measured), which are both factors to consider in determining what level of disability rating to assign under 38 C.F.R. § 4.118, Diagnostic Code 7800, for disfigurement of the head, face, or neck.  

A January 2015 DBQ noted that the Veteran's pseudofolliculitis barbae affected his cheek, jawline, and neck, which was "30% total."

The Veteran testified at the Board hearing that the severity of his pseudofolliculitis was getting worse over the years.  See August 2015 Board videoconference hearing transcript,  p. 13.

The Veteran noted on a VA scars examination in March 2016 that he cannot shave and continued to have cysts on the cheeks, which were painful.  The examination report noted that there were several small pinhead size scars on both cheeks, which were less than 0.5 cm.  The length and width at the widest part was 0.2 x 0.2 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.

A March 2016 VA skin disease examination report notes that the Veteran stated that he had been having pseudofolliculitis since service and that his condition was now getting worse.  The Veteran had a beard and small cysts and pits on either side of his face.  The Veteran used constantly or near constantly clindamycin 1% and tretinoin 0.5%.  The pseudofolliculitis barbae was noted as covering 20 to 40 percent of the exposed area.  The pseudofolliculitis barbae affected his ability to work in that he worked part-time as a school patrol, which required him to have a clean shave.

A November 2016 VA scars examination report notes that the Veteran's scars were not visible in the bearded area and that the examiner was unable to delineate neck findings due to beard growth, as well as cheek scars.  The scars were not painful or unstable.  Measurements of the multiple scars were provided ranging from 0.5 x 0.5 cm to 1.0 x 1.0 cm.  The approximate total area of the head, face and neck with hypo- or hyperpigmented areas was 25 to 30 sq. cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The scars did not affect the Veteran's ability to work.

The Veteran submitted another DBQ in January 2017, which noted that the Veteran had cystic follicular papules on the face and beard caused by ingrown hairs due to close shave.  He also had cystic acne and pseudofolliculitis barbae.  He used clindamycin solution constantly or near constantly.  It was noted that the Veteran's skin condition affected more than 40 percent of the exposed area of his face and neck.

Based on the findings in the January 2017 DBQ, the next higher 60 percent rating is warranted based on more than 40 percent of the exposed area of the face and neck being affected by the pseudofolliculitis barbae.  This is the highest schedular rating available.  The effective date of the rating is the date of receipt of the examination on January 24, 2017.  

The medical evidence prior to this did not indicate that the higher 60 percent rating was warranted, as pseudofolliculitis barbae was noted as covering 20 to 40 percent of the exposed area on the examination findings prior to January 2017.  See March 2016 VA skin disease examination report.  Also, even though the Veteran used constantly or near constantly clindamycin 1% and tretinoin 0.5%, these were not described as systemic therapy such as corticosteroids or other immunosuppressive drugs.  

While the pseudofolliculitis barbae involved a scar that was 1.0 cm at its widest, and also had depressed "pitted" areas, which are two of the characteristics of disfigurement under Diagnostic Code 7800, two characteristics of disfigurement warrant a 30 percent rating, which is no higher than the rating assigned prior to January 24, 2017.  There are no additional characteristic of disfigurement, i.e., scar 5 or more inches (13 or more cm.) in length; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated or inflexible in an area exceeding six square inches (39 sq. cm.).  Therefore, a rating higher than 30 percent is not warranted under Diagnostic Code 7800.

In light of the foregoing, the Board concludes that a rating of 60 percent, but no higher, for pseudofolliculitis barbae is warranted, effective January 24, 2017; and that a rating higher than 30 percent is not warranted prior to January 24, 2017.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the medical records mention that the Veteran's job at a school is affected by his disability because he has to have a clean shave, the record does not show the Veteran has been renderend unemployable as a result of his pseudofolliculitis barbae.  Therefore, any inferred TDIU claim is inapplicable in this case.

III. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate. 

The Veteran's pseudofolliculitis barbae is evaluated as dermatitis under Diagnostic Codes 7806.  The Veteran is assigned staged ratings of 30 and 60 percent rating, which contemplates the area of skin affected by the pseudofolliculitis barbae.  This contemplates the level of occupational and social impairment caused by this disability.  Id.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

Effective prior to January 24, 2017, entitlement to a rating higher than 30 percent for pseudofolliculitis barbae is denied.

Effective January 24, 2017, a 60 percent rating, but no higher, for pseudofolliculitis barbae is granted, subject to the law and regulations governing the payment of monetary benefits. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


